Claimant was a shipper’s helper, employed by the Wayne County Produce Company, its place of business being located at 221 Newell street, Brooklyn, where it engaged in the manufacture of cider and vinegar. Claimant was injured as he came to work a little before two o’clock in the morning by falling on a badly lighted platform upon which were piled cases of the employer’s products, so that only about one foot was available for the passage of pedestrians. He testified that he had not taken a drink of intoxicants after he rose about one o’clock in the morning, and his wife also testified that at one-thirty-five a. m., when he left home — this being only about twenty minutes before the injury — he was sober and had not taken a drink. There was evidence to the contrary, and that he had a pint bottle containing whisky on his person. This he denied. There was a question of fact for the Board to resolve. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.